Citation Nr: 0816736	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-12 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
herniated nucleus pulposus L5-S1 and laminectomy L4-5, 
currently evaluated as 40 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the left lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1980 to August 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO).  

In March 2006, the RO increased the veteran's disability 
evaluation from 20 to 40 percent for residuals of a herniated 
nucleus pulposus L5-S1 and laminectomy L4-5 effective the 
first of the month following the temporary total disability 
evaluation.  

In a June 2006 rating determination, the RO granted service 
connection for radiculopathy of the left and right lower 
extremities and assigned 10 percent disability evaluations 
respectively as part of the veteran's service-connected 
residuals of herniated nucleus pulposus L5-S1 and laminectomy 
L4-5.

As a result of the RO's actions, the Board has listed the 
issues as such on the title page of this decision.  

The veteran appeared at a Travel Board hearing at the RO 
before the undersigned Acting Veterans Law Judge in December 
2007.  A copy of the transcript of that hearing has been 
associated with the record on appeal.

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

With regard to the above issues, the veteran testified at his 
December 2007 hearing that his service-connected low back 
disorder and resulting radiculopathy had increased in 
severity within the past year.  He noted that his condition 
was worse than it was at the time of his last comprehensive 
VA examination performed in May 2006.  VA is obliged to 
afford a veteran a contemporaneous examination where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The Board further notes that the veteran testified that he 
was receiving treatment for his service-connected low back 
disorder and resulting radiculopathy at the Philadelphia VAMC 
and that surgery had been scheduled in the coming months.  It 
appears that the treatment records currently associated with 
the claims folder only cover the period until August 2005.  
VA is deemed to have constructive knowledge of documents 
which are generated by VA agents or employees.  Bell v. 
Derwinski, 2 Vet. App. 611, 612-3 (1992).  If those documents 
predate a Board decision on appeal, are within VA's control, 
and could reasonably be expected to be part of the record, 
then "such documents are, in contemplation of law, before the 
Secretary and the Board and should be included in the 
record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is 
required.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  VA 
adjudicators are also under a statutory duty to obtain such 
records.  38 U.S.C.A. § 5103A(b)(1),(3) (West 2002).

The Board also notes that at the time of his  December 2007 
hearing, the veteran submitted treatment records from Cottman 
Medical Rehabilitation Center.  He also testified that 
treatment records were available from Frankfort Hospital, 
located in Philadelphia, Pennsylvania.  The veteran also 
submitted medical authorizations to obtain treatment records 
from these facilities.  While the Board notes that the 
veteran submitted numerous treatment records from the Cottman 
Rehabilitation Center, it is unsure if all available 
treatment records have been obtained.  Moreover, as the 
veteran has submitted authorizations to obtain these records, 
attempts should be made to obtain treatment records from both 
the Cottman facility and Frankfort Hospital.  

The Board also notes that during the course of the veteran's 
appeal, the Court, in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), found that with regard to increased rating claims, 
at a minimum, 38 U.S.C. § 5103(a) notice required that the 
Secretary notify the claimant that, to substantiate such a 
claim, (1) the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code (DC) under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  In conjunction with above, 
additional notice to the veteran is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VCAA 
notice letter regarding his claim for an 
increased rating for residuals of 
herniated nucleus pulposus L5-S1 and 
laminectomy L4-5, to include notice that 
complies with the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Such notice shall:

*	inform him of the information and evidence 
not of record that is necessary to 
substantiate his claim for a rating in 
excess of 40 percent for residuals of a 
herniated nucleus pulposus L5-S1 and 
laminectomy L4-5 and a rating in excess of 
10 percent each for radiculopathy of the 
right and left lower extremities.
*	inform him of the information and evidence 
that VA will seek to provide; 
*	inform him of the information and evidence 
he is expected to provide; 
*	request him to provide any evidence in his 
possession that pertains to his claim; 
*	advise him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notify him that, to substantiate his 
claim, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his service-
connected residuals of a herniated nucleus 
pulposus L5-S1 and laminectomy L4-5 and 
radiculopathy of the right and left lower 
extremities and the effect that worsening 
has on his employment and daily life;  
*	provide him with the appropriate 
Diagnostic Codes for rating residuals of a 
herniated nucleus pulposus L5-S1 and 
laminectomy L4-5 and radiculopathy of the 
right and left lower extremities; and 
*	notify him that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Code provisions, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.

2..  Obtain and associate with claims 
folder copies of all treatment records of 
the veteran from the Philadelphia VAMC 
from August 2005 to the present.

3.  Using the authorization form provided 
by the veteran at the time of his 
December 2007 hearing, obtain and 
associate with the claims folder copies 
of all treatment records of the veteran 
from Cottman Medical and Rehabilitation 
Associates, 1220 Cottman Avenue, 
Philadelphia, PA 19111, from January 2007 
to the present.  If the authorization is 
deemed out of date or inappropriate, 
obtain appropriate authorization from the 
veteran and then associate these records 
with the claims folder.  

4.  Using the authorization provided by 
the veteran at the time of his December 
2007 hearing, obtain and associate with 
the claims folder copies of all treatment 
records of the veteran from Frankfort 
Hospital, Frankfort and Torresdale 
Streets, Philadelphia, PA.  If the 
authorization is deemed out of date or 
inappropriate, obtain appropriate 
authorization from the veteran and then 
associate these records with the claims 
folder.  

5.  Schedule the veteran for VA 
orthopedic and neurological examinations 
to determine the severity of his service-
connected residuals of herniated nucleus 
pulposus L5-S1 and laminectomy L4-5 with 
resultant radiculopathy of the left and 
right lower extremities.  All indicated 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder should be made 
available to the examiner.  The 
orthopedic examiner should report the 
ranges of motion of the thoracolumbar 
spine in degrees, and whether there is 
any additional limitation of motion due 
to weakened movement, excess 
fatigability, incoordination, pain, or 
flare-ups.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination, pain, or 
flare-ups.

As it relates to the right and left lower 
extremity neuropathy, the examiner is to 
comment on the absence or presence of the 
following: foot dangling and dropping; no 
active movement possible of muscles below 
the knee, or flexion of the knee(s) 
weakened.  The examiner should also 
comment on the severity of the impairment 
to each extremity, to include whether the 
veteran has total paralysis; severe 
incomplete paralysis with marked muscular 
atrophy; moderately severe incomplete 
paralysis; moderate incomplete paralysis; 
or mild incomplete paralysis.  If 
possible, the examiner is requested to 
identify te specific nerves affected, if 
any.

As to the service-connected residuals of 
herniated nucleus pulposus L5-S1 and 
laminectomy L4-5, the examiner should 
comment on whether the veteran has range 
of motion akin to that of unfavorable 
ankylosis of the thoracolumbar spine.  
(Unfavorable ankylosis is defined as a 
condition in which the entire 
thoracolumbar spine or the entire spine 
is fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of 
a limited line of vision; restricted 
opening of the mouth and chewing; 
breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms 
due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching).  The examiner 
should also comment on whether the 
veteran's service-connected herniated 
nucleus pulposus L5-S1 and laminectomy 
L4-5 cause any periods of incapacitation, 
and if so the duration and number of 
these episodes in a year period.  The 
examiner should further comment on the 
impact, if any, the veteran's service-
connected herniated nucleus pulposus L5-
S1 and laminectomy L4-5, with 
radiculopathy to the lower extremities, 
has on bladder/sphincter control.

6.  After completion of the above, re-
adjudicate the claim.  If any of the 
claims are not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


